DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was filed after the mailing date of the Application on 09/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Substitute Specification
 	The substitute specification (clean copy) filed 09/17/2020 has been entered because it conforms to 37 CFR 1.125(b) and (c).
Allowable Subject Matter
Claims 9-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “a supporting member configured so as to contact with said diaphragm in a first opening range that is at least one part of a range of the valve opening within an entire opening range that is a range of the valve opening of said diaphragm valve from a fully opened state to a fully closed state to obstruct deformation of said diaphragm to the side of said secondary side passage, and said supporting member is configured such that a supporting surface that is a surface of said supporting member, which contacts with said diaphragm in said first opening range, is located in a region between a seating center that is a center of the annular shape of said seating surface and said seating surface, in a normal projection to said seating plane” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753